Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the application filed on 09/27/2019. Currently claims 1-20 are pending in the application.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 17-20, drawn to a system, classified in B33Y 30/00, B33Y 50/00 in CPC Classification.
II. Claims 1-16, drawn to a method, classified in B33Y 10/00 A61F 2/5046 in CPC Classification.

Inventions I and II are related as apparatus and method for its practice.  The inventions are distinct if it can be shown that either: (1) the method as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different method.  (MPEP § 806.05(e)).  In this case the 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between apparatus and method claims. Where applicant elects claims directed to the apparatus, and the apparatus claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable apparatus claim will be considered for rejoinder. All claims directed to a nonelected method invention must require all the limitations of an allowable apparatus claim for that method invention to be rejoined.



Withdrawn method claims that are not commensurate in scope with an allowable apparatus claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the method claims should be amended during prosecution to require the limitations of the apparatus claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

A telephone call was made to Attorney Kevin Soules on 2/07/2022 to request an oral election to the above restriction requirement. Later during a telephone conversation, a provisional election was made without traverse to prosecute the invention of Group II, claims: 1-16, claims drawn to a method.  Affirmation of this election must be made by applicant in replying to this “Office Action”. Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 8, and 11-14 are rejected under 35 U.S.C.102 as being anticipated over Kazemtabrizi (US Patent Application Publication Number 2014/0330183 A1), hereafter, referred to as “Kazemtabrizi”.

Regarding claim 1, Kazemtabrizi teaches a method of making an orthopedic cast (abstract). Kazemtabrizi teaches that method produces cast that obviate or mitigate the 

Kazemtabrizi teaches that the method comprising of obtaining at least one measurement taken from at least one image of a body part by teaching in Fig. 16 that the scanner scans the affected area of the patient at block 2302 and generates scan data file that is obtained by the Cast Model Generator in block 2304 (para. [0100]).

Kazemtabrizi also teaches that method comprises of selecting a template cast model by teaching in Fig. 16 that at block 2312, the dimension calculation module 2212 is operable to obtain the scan data file and the contact area map and compare these to digital cast templates in the cast template database 2214 (of Fig. 15) (para [103]). The dimension calculation module 2212 is operable to select a cast template having dimensions that most closely corresponds to the scan data file and contact area map at block 2314. The dimension calculation module 2212 may compare a set of predetermined measurements to select the most appropriate cast template.  

Kazemtabrizi also teaches to modifying the template cast according to the at least one measurement taken from the at least one image to generate a custom cast model by teaching in Fig. 16, at block 2316, that the cast model generator 2204 may use a contact area map to modify the adjustable portions of the template such that the contact areas are located to engage with the immobilization points on the cast wearer (patient) (para. [0105]).

Kazemtabrizi further teaches rendering a custom cast based on the custom cast model by teaching in Fig. 16, at block 2318, the cast model generator 2204 is operable to output the modified cast model to the three dimensional printer 2218 (Fig. 15), or other programmable fabrication tool, to generate a physical cast corresponding to the cast model. Kazemtabrizi teaches in block 2320, the three dimensional printer fabricates the cast according to the modified cast model. 

Regarding claim 2, Kazemtabrizi teaches that at least one image comprises an X-ray, by teaching that the scanner 2202 may comprise an x-ray scanner, a magnetic resonance imaging scanner, or another suitable scanner for imaging anatomy (para. [0098]). 

Regarding claim 3, Kazemtabrizi teaches that the method comprises of customizing design features of the custom cast in a user portal by teaching in Fig. 15, a cast model generator 2204, which is linked to a user interface 2216 (para. [0096]), that would include display and an input device, including the input device mouse, a keyboard, a stylus, a touchscreen, or other suitable devices (para. [0097]), where the user would be able to communicate with the tool and modify the model as needed.

Regarding claim 5, Kazemtabrizi teaches a method wherein rendering a custom cast
further comprises of printing the custom cast with a 3D printer (element 2218, Fig. 15) (para. [0107]). 

Regarding claim 8, Kazemtabrizi teaches a method of making an orthopedic cast (equivalent to orthopedic immobilization device) (abstract). Kazemtabrizi teaches that method produces cast that obviate or mitigate the significant discomfort, inconvenience, and potential medical issues of existing casts (para. [0007-0008]).

Kazemtabrizi teaches that the method comprising of receiving at least one X-ray at an image processing system of a body part by teaching in Fig. 16 that the scanner scans the affected area of the patient at block 2302 and generates scan data file that is obtained by the Cast Model Generator in block 2304 (para. [0100]). Kazemtabrizi also teaches that at least one image comprises an X-ray, by teaching that the scanner 2202 may comprise an x-ray scanner, a magnetic resonance imaging scanner, or another suitable scanner for imaging anatomy (para. [0098]). 

Kazemtabrizi teaches extracting dimensions of at least one anatomical structure in the at least one X-ray by teaching that the scanner produces a scan data file of the affected area. At block 2304, the cast model generator 2204 obtains the scan data file and in 2306, the fracture identification module 2206 determines the location of the fracture, or receives an indication of the location of the fracture from a user via the user interface 2216. The fracture identification module 2206 is operable to map the location of a fracture into the scan data file. The fracture identification module 2206 automatically detects a fracture using the image analysis of an x-ray image to identify an area of lower intensity. Alternatively, or in combination, the fracture 

Kazemtabrizi also teaches to generating a custom cast model according to the dimensions taken from the at least one X-ray form the cast model by teaching in Fig. 16, that at block 2312, the dimension calculation module 2212 is operable to obtain the scan data file and the contact area map and compare these to the digital cast templates in the cast template database 2214 (of Fig. 15) (para [103]). The dimension calculation module 2212 is operable to select a cast template having dimensions that most closely corresponds to the scan data file and contact area map at block 2314. The dimension calculation module 2212 may compare a set of predetermined measurements to select the most appropriate cast template.  Kazemtabrizi also teaches at block 2316, that the cast model generator 2204 may use a contact area map to modify the adjustable portions of the template such that the contact areas are located to engage with the immobilization points on the cast wearer (patient) (para. [0105]).

Kazemtabrizi further teaches rendering a custom cast based on the custom cast model by teaching in Fig. 16, at block 2318, the cast model generator 2204 is operable to output the modified cast model to the three dimensional printer 2218 (Fig. 15), or other programmable fabrication tool, to generate a physical cast corresponding to the cast model. Kazemtabrizi teaches in block 2320, the three dimensional printer fabricates the cast according to the modified cast model. 

Regarding claim 11, Kazemtabrizi teaches a method wherein rendering a custom cast
further comprises of printing the custom cast with a 3D printer (element 2218, Fig. 15) (para. [0107]). 

Regarding claim 12, Kazemtabrizi teaches a method for rendering an orthopedic immobilization device further comprising of providing a user portal, the user portal being configured to allow a user to select at least one customization of the custom cast by teaching in Fig. 15, a cast model generator 2204, which is linked to a user interface 2216 (para. [0096]), that would include display and an input device, including the input device mouse, a keyboard, a stylus, a touchscreen, or other suitable devices (para. [0097]), where the user would be able to communicate with the tool and modify the model as needed.

Regarding claim 13-14, Kazemtabrizi teaches a method for rendering an orthopedic immobilization device that further comprises of extracting dimensions of at least one injured anatomical feature (wrist which is suspected of being fractured) in the at least one X-ray (para. [0098]).


Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, and 16 are rejected under 35 U.S.C.103 as being obvious over Kazemtabrizi (US Patent Application Publication Number 2014/0330183 A1), in view of Shabah (US Patent Application Publication Number 2016/0213320 A1), hereafter, referred to as “Sabah”.

Regarding claim 4, Kazemtabrizi teaches a method of making an orthopedic cast (equivalent to orthopedic immobilization device) (abstract). But Kazemtabrizi fail to explicitly teach that the method comprises of rendering a first portion of the custom cast, and rendering a second portion of the custom cast, and rendering a fastener for connecting the first portion of the custom cast to the second portion of the custom cast.  However, Shabah teaches in Fig. 2, in an exploded view of the orthopedic cast assembly that the cast assembly comprises of two different portions (element 14 and 16) and further includes fasteners (element 20) to secure both the components together (para. [0067]). The fasteners can take different forms (para. [0068-0069]) allows, advantageously, the orthopedic cast assembly to be temporarily removed and reinstalled repeatedly, as required (para. [0070]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Shabah and use a known technique to improve the device, because that would allow the user the advantage of using the orthopedic cast assembly in a way, so that it can be 

Regarding claim 16, Sabah teaches that the method for rendering an orthopedic immobilization device further comprises of incorporating at least one conducting wire by teaching to use memory (element 40) which communicates with sensors (element 34) via a wire connection (para. [0086].  Sabah also teaches to use at least one electrode in the custom cast by teaching that the cast comprises of electro-mechanical components (element 50) mounted on the interior portions of the cast (para. [0098]), and it would have been obvious to any ordinary artisan that these electro-mechanical devices would have electrodes for the operation of the devices.

Claims 6, and 15 are rejected under 35 U.S.C.103 as being obvious over Kazemtabrizi (US Patent Application Publication Number 2014/0330183 A1), in view of Summit et al. (US Patent Application Publication Number 2015/0328016 A1), hereafter, referred to as “Summit”.

Regarding claim 6, Kazemtabrizi teaches a method of making an orthopedic cast (equivalent to orthopedic immobilization device) (abstract). But Kazemtabrizi fail to explicitly teach that the method comprises of printing an exo-structure of the custom cast; and printing an interior structure of the custom cast.  However, Summit teaches in a different cast (brace) applications, the inner surface of the brace must apply pressure without causing skin 

Regarding claim 15, Summit teaches a method, wherein that the orthopedic immobilization device further comprising incorporating a fluidic channel in the custom cast by teaching that the inner surface may also have channels or grooves in the surface that allow air to flow against the skin (para. [0115]).

Claim 7 is rejected under 35 U.S.C.103 as being obvious over Kazemtabrizi (US Patent Application Publication Number 2014/0330183 A1), in view of Summit et al. (US Patent 

Regarding claim 7, Kazemtabrizi and Summit together teach a method of making an orthopedic cast.  Summit also teaches in Fig. 39 that the outer layer (element 471) may be a very strong structure that functions as an exoskeleton that provides the required strength for the body or limb. But Summit fails to teach the printing of the interior structure with an anti-microbial material. However, Agarwal teaches to use a cast wherein the top layer comprises a water-soluble polymeric cast and the bottom layer comprises polymer multilayer nanofilms (e.g., 50-200 nm thick) impregnated with bioactive and/or antimicrobial agents. In this example, the microfilm dressings comprise silver nanoparticles in the polymeric nanofilms and the antibiofilm transition metal gallium in the soluble polymeric cast (para. [0465]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Agarwal and print the interior structure with an anti-microbial material, because that would help the healing process (KSR Rationale A, MPEP 2143).

Claim 9 is rejected under 35 U.S.C.103 as being obvious over Kazemtabrizi (US Patent Application Publication Number 2014/0330183 A1), in view of Sugimoto (US Patent Application Publication Number 2014/0017651 A1), hereafter, referred to as “Sugimoto”.

Regarding claim 9, Kazemtabrizi teaches a method of making an orthopedic cast (equivalent to orthopedic immobilization device) (abstract). But Kazemtabrizi fail to explicitly 

Claim 10 is rejected under 35 U.S.C.103 as being obvious over Kazemtabrizi (US Patent Application Publication Number 2014/0330183 A1), in view of Sugimoto (US Patent Application Publication Number 2014/0017651 A1), in view of Osborn, III et al. (US Patent Application Publication Number 2007/0027667 A1), hereafter, referred to as “Osborn, III”.

Regarding claim 10, Kazemtabrizi and Sugimoto together teach a method of making an orthopedic cast (equivalent to orthopedic immobilization device) using X-ray images as a digital imaging and communications in medicine (DICOM) format file for processing and forming a digital model of a cast. But Kazemtabrizi and Sugimoto fail to explicitly teach that the process 

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742